DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed January 5, 2021, claims 1-3, and 6-18 are pending in the application.  The applicant has cancelled claims 4 and 5.  The applicant has amended claims 1, 6-8, and 10.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
8.    (Currently amended) An electronic tag configured to be attached to a body part of an animal, the electronic tag comprising:
a circuit board,
a battery holder designed to hold a battery, wherein the battery holder is arranged on the circuit board,
a protection cap providing a cavity, wherein the protection cap is arranged on top of the circuit board to accommodate the battery holder in the cavity and
a casing comprising an upper casing half and lower casing half arranged to encapsulate the circuit board and the protection cap in an interior space defined by the casing halves; and 
wherein the protection cap comprises vertical channels extending through the protection cap from an upper side to a lower side.

Allowable Subject Matter
4.	Claims 1, 7, 8, and 10, and claims 2, 3, 6, 9, and 11-18, which depend from one of claims 1, 7, and 8, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest an electronic tag configured to be attached to the body of an animal, as recited by the claims, wherein a casing, comprising upper and lower halves that define an interior space, encapsulates a protection cap that provides a cavity that accommodates a battery holder; 
wherein the protection cap fills a space delimited by a circuit board and the upper casing half at least to a predefined limit; and wherein the remaining empty space between the protection cap and the battery holder is less than a pre-defined limit;
or wherein the protection cap is flutes;

or wherein the protection cap is removably attached to the circuit board to facilitate changing of the battery.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion  
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873.  The examiner can normally be reached on Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JOHN F MORTELL/Primary Examiner, Art Unit 2689